 1

 2                          UNITED STATES DISTRICT COURT
 3              SOUTHERN DISTRICT COURT OF CALIFORNIA
 4

 5 United States of America,                     Case No. 19-mj-21586-FAG-WQH
 6             Plaintiff,
                                                 Order Staying Proceedings
 7        v.
 8 Isaias Gutierrez-Villalobos,

 9             Defendant.
10

11        On joint motion of the parties (ECF No. 13), and with good cause shown, further
12 proceedings in this case are stayed pending a Ninth Circuit decision in United States v.

13 Madero-Diaz, Ninth Circuit Case No. 17-50347; United States v. Duffy, Ninth Circuit Case

14 No. 17-50414; United States v. Corrales-Vasquez, Ninth Circuit Case No. 18-50206; United

15 States v. Perez-Martinez, Ninth Circuit Case No. 18-50266, United States v. Chavez-Diaz,

16 Ninth Circuit Case No. 18-50391, or until further order of the Court.

17
     Dated: April 24, 2019
18
19

20

21

22

23

24

25

26

27

28
